UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

- UNITED S_TATES OF AMERICA,

V.
Case No. 1:17-cr-00224-KBJ
VERSIE SEGERS,

Defendant.

MEMORANDUM OPINION AND ORDER

Defendant Was arrested on November 4, 2017, and charged by complaint With two
instances of Willfully damaging property belonging to or utilized or occupied by a foreign
government, in violation of 18 U.S.C. § 970(a). He made his initial appearance before the
undersigned on November 7, 2017, at Which time the government moved to temporarily detain
Defendant. At that hearing,~ the undersigned ordered Defendant to undergo an initial mental
competency screening by apsychologist associatedlwith the District of Columbia Department of
Behavioral Health, Pretrial and Assessment Branch (“D.BH”). On November 16; 2017, Defendant
Was indicted on tvvo counts of destruction of property occupied by a foreign government under 18
U.S.C. § 970(a). On November 17, 2017, the government filed a motion for a competency hearing,
for pretrial detention, and for exclusion of time under theSpeedy Trial Act; When Defendant
appeared on November 20? 2017, for his arraignment and detention hearing, the undersigned
found, based on the initial competency screening report prepared by`the DBH psychologist, that
there Was reasonable cause to believe that a full mental competency evaluation.of Defendant Was

Warranted. Accordingly,the Court stayed the arraignment and detention hearing and thereafter

 

 

ordered that Defendant be committed to the custody of the Attorney General for a period not to
exceed 30 days for placement in a suitable facility for a competency evaluation, pursuant to the
provisions of 18 U.S.C. §§ 4241, 4247(b) and (c), and Local Criminal Rule 57.l 7(a)(14). [Dkt.
7]. '

On December 8, 2017, the government filed a progress report and requested a status
conference to address a delay in transporting Defendant to a facility for his competencyevaluation.
[Dkt. 8]. On December 12, 2017; the Honorable Ketanji Brown Jackson,v United States District
Judge,. referred this case, nunc pro tunc, to the undersigned for purposes of determining
Defendant’s competency.

~On December 13, 2017, Defendant arrived at the Federal Medical Center, vButner (_“FMC
Butner”) for the evaluation. On December 22, 2017, the facility requested an extension of 15 days
to formulate'a more thorough diagnostic impression and opinion as to Defendant’s competency to
stand trial, Which vvas granted. [Dkt. 13]. The time to complete the evaluation vvas therefore
extended to January 26, 2018. [i)kt. 14]. A competency hearing, detention hearing, and
arraignment Was ultimately scheduled for February 22, 2018.

On February 2, 2()18, the Court received the forensic evaluation of Defendant from a
forensic psychologist at FMC Butner. vWhile at FM_C Butner, Defendant agreed to begin a course
of medication, vvhich he received in an,injectable form that requires a shot every four Weeks, and '
expressed a desire to remain on such medication Id. at 6, 8. The forensic psychologist found that
Defendant, having been medicated, “is competent to the extent he is able to understand the nature
and consequences of the proceedings against him and assist properly in his defense” and that,
» therefore, “he is competent to stand trial.” Forensic Evaluation at 8. The evaluator found that

Defendant Was compliant, cooperative, polite, _and respectful during the evaluation periodv Id. at

 

 

 

5. His thought processes Were rational, coherent, and organized, and his statements Were generally
devoid of delusional content. Id. at 6. He stated that symptoms he had previously reported Were
“more manageable on medication,” and the :evaluator noted that he did not appear to be Suffering
from such symptoms during the evaluation Ia'.

As to his competency to stand trial, the forensic psychologist found that Defendant
displayed an adequate understanding of the roles of individuals in the courtroom and of the
adversarial court'system-. Id at 7. "He could explain the pleas available to a criminal defendant,
including the plea of not guilty by reason of insanity, and understood the basic terms used in court.
Id. He Was able to explain the crimes With Which he Was charged and the conduct of Which he is
accused. yIcz'. He further denied having any reservations about working With the Assistant Federal_
Public Defender Who has been appointed to represent him. Id. Based on this evidence, the forensic `
psychologist found that Defendant ‘zis capable of understanding his options and making rational
choices among them,” and that he “maintains appropriate self-interest in the outcome of his case.”
Ia’. at 8. She further found that he has “has the reasoning ability to choose between alternatives
When important decisions are at stake, such as decisions regarding courtroom strategy and Whether
or not he Would plead guilty.” Id. Her report concludes by recommending that Defendant be
maintained on his medication to ensure he remains competent through these legal proceedings ]d.

The competency hearing required by 18 U.S.C. §§ 4241(0) .and 4247(d) Was held as
scheduled on Febru`ary 22, 2018. At that hearing, neither Defendant’s counsel nor the government
objected to the forensic psychologist’s findings and conclusions The undersigned also concurs in
the findings and conclusions found in the forensic evaluation. Accordingly, for the reasons stated

on the record at the hearing and in this Order, it is hereby

 

 

ORDERED that upon consideration of the entire record herein, the undersigned finds by
a preponderance of the evidence that Defendant has a “sufficient present ability to consult with his
lawyer with a reasonable degree of rational understanding” and “a rational as well as factual
understanding of the proceedings against him.” Duslty v. United States, 362 U.S. 402,‘ 402 (1960).

so oRDERED.

z Date: February 23, 2018 MM/V__\/

G. MiCHAEL HARvEY
UNITED srArEs MAGI TE JUDGE